           Case 1:20-mc-91544-FDS Document 3 Filed 10/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                                                )
                                                )
                                                )
  IN RE:       DOUGLAS MARTIN                   )    MISC. BUSINESS DOCKET
                                                )     No.: 20-mc-91544-FDS
                                                )
                                                )
                                                )


               NOTICE OF FILING OF DISCIPLINARY ACTION

       Notice is hereby given to DOUGLAS MARTIN, of the filing with the United

States District Court for the District of Massachusetts of a certified copy of a judgment or order

demonstrating that you have been disciplined by the Supreme Judicial Court. A copy of that

judgment or order is enclosed herein, along with a copy of Local Rule 83.6.9.

       Also enclosed is a Order to Show Cause to which you are required to respond within

twenty-eight (28) days after service of this Notice and the Order, pursuant to this Court’s Local

Rule 83.6.9(b)(2).




DATED: October 21, 2020                              BY:_______________________________
                                                       Robert M. Farrell
                                                       Clerk of Court
